In a matrimonial action in which the parties were divorced by judgment of the Supreme Court, Dutchess County, the defendant former wife appeals from an order of the Supreme Court, Dutchess County (Pagones, J.), dated December 10, 1999, which granted the motion of the plaintiff former husband to direct her to accept prepayment of the principal balance of a mortgage held by her, and to discharge the mortgage.
Ordered that the order is affirmed, with costs.
Under the particular circumstances of this case, the Supreme Court properly granted the plaintiff’s motion. Bracken, Acting P. J., O’Brien, Santucci and McGinity, JJ., concur.